Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 02/28/2022.
Claim 1 has been amended.  Claim 6 has been canceled. Accordingly, claims 1-5 and 7 are pending in this application.

Allowable Subject Matter
1.	Applicants’ amendments filed on 02/28/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims  1-5 and 7 are allowed over the prior art of record.
2.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 2) and the applicants’ argument (see Remarks section, pages 4-5), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to  wherein the backflow control valve is a ball type backflow control valve, and wherein the check valve is located closer to the compressor body than the backflow control valve, a first aftercooler disposed between the discharge port of the compressor body and the check valve to 
	The claims are allowed because the prior art of record does not teach  the advantages of combining the use of the check valve located closer to the compressor body than the backflow control valve, a first aftercooler disposed between the discharge port of the compressor body and the check valve to cool the compressed medium discharged through the discharge port; and a second aftercooler disposed between a discharge port of the check valve and the backflow control valve so that the rotary displacement compressor is provided not only for avoiding heat-induced deterioration of the check valve by disposing the check valve behind the first aftercooler and detecting a failure of the check valve during the operation but also for allowing a predetermined rate of backflow by limiting a flow rate without completely shutting off the backflow of compressed air after the compressed air further cooling by a second after cooler. Accordingly, the life of the compressor body from being reduced when a compression operation stops, as set forth in the applications’ specification on page 5, para. [0009] to para. [0010] and page 14, para. [0027] to para. [0028].
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Armstrong et al.  (U.S. Patent Number 7,442,239B2) and Okamoto (U.S. Patent Number 7,607,319B2), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746